Dismissed and Memorandum Opinion filed June 14, 2007







Dismissed
and Memorandum Opinion filed June 14, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00203-CV
____________
 
RONALD L. BLOUNT and DEANA K.
BLOUNT, Appellants
 
V.
 
JAMES W. ARNOLD and REBECCA R.
ARNOLD, Appellees
 

 
On Appeal from the County Court at Law No. 1 &
Probate Court
Brazoria County,
Texas
Trial Court Cause No. CI036248
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 27, 2006.  On June 6, 2007, the
parties filed a joint motion to dismiss the appeal because the case has been
settled. See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed June
14, 2007.
Panel consists of Justices Yates, Edelman, and Seymore.